Citation Nr: 0304024	
Decision Date: 03/07/03    Archive Date: 03/18/03

DOCKET NO.  94-47 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his mother


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from August to October of 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1993 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida.  The Board remanded this 
case back to the RO for further development in October 1996, 
and the case has since been returned to the Board.

The veteran was scheduled for a VA Travel Board hearing in 
June 2002, but, in a May 2002 submission, he withdrew his 
request for that hearing.


FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the veteran's claim has been obtained by the RO, and the RO 
has notified him of the type of evidence needed to 
substantiate his claim.

2.  The veteran's initial claim for service connection for a 
psychiatric disorder was denied by the San Juan, Puerto Rico 
VARO in unappealed rating decisions issued in May 1979 and 
December 1990.

3.  Evidence received since the December 1990 rating decision 
is new and bears directly and substantially on the question 
of whether the veteran's current psychiatric disorder was 
incurred in or aggravated by service.

4.  The evidence of record, on balance, does not establish 
that the veteran's current psychiatric disorder is 
etiologically related to service.


CONCLUSIONS OF LAW

1.  New and material evidence has been submitted to reopen 
the veteran's claim for service connection for a psychiatric 
disorder, previously denied in final rating decisions issued 
in May 1979 and December 1990.  38 U.S.C.A. §§ 5103, 5108, 
7105 (West 1992); 38 C.F.R. § 3.159 (2002).

2.  A psychiatric disorder was not incurred in or aggravated 
by service.  38 U.S.C.A. § 1110, 1111, 1112, 1113, 1153, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 
3.304 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, the Board observes that, during the 
pendency of this appeal, substantial revisions have been made 
to the laws and regulations concerning the VA's duties in 
developing a claim for a VA benefit.  On November 9, 2000, 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) was enacted.  The VCAA 
redefines the VA's obligations with respect to its duty to 
assist the claimant with the development of facts pertinent 
to a claim and includes an enhanced duty to notify the 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the VCAA or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  See also 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620-45,632 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2002)).  These regulations, likewise, apply to 
any claim for benefits received by the VA on or after 
November 9, 2000, as well as to any claim filed before that 
date but not decided by the VA as of that date, with the 
exception of the amendments to 38 C.F.R. § 3.156(a) (relating 
to the definition of new and material evidence) and to the 
second sentence of § 3.159(c) and § 3.159(c)(4)(iii) 
(pertaining to VA assistance in the case of claims to reopen 
previously denied final claims), which apply to any 
application to reopen a finally decided claim received on or 
after August 29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001).

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with the 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2002).  Specifically, the RO has 
obtained records corresponding to medical treatment reported 
by the veteran and has afforded him a VA examination 
addressing his claimed disorder.  Also, the RO contacted the 
Social Security Administration (SSA) so as to obtain reported 
medical records, but, in October 2000, the SSA replied that 
it had no medical information pertaining to the veteran.  In 
a June 2001 letter, the RO requested that the veteran provide 
names, addresses, and signed release forms for multiple 
private treatment providers (including pre-service and 
current treatment providers), but he did not respond to this 
letter.  Accordingly, the VA is unable to take further action 
as to these treatment providers.  See Wood v. Derwinski, 1 
Vet. App. 190, 193 (1991) (the VA's duty to assist is not a 
"one-way street"). 

The VA's duty to notify the veteran of the evidence necessary 
to substantiate his claim has also been met, as the RO 
informed him of the need for such evidence in a July 2001 
letter.  See 38 U.S.C.A. § 5103 (West 2002).  This letter, 
which includes a summary of the newly enacted provisions of 
38 U.S.C.A. §§ 5103 and 5103A, also contains a specific 
explanation of the type of evidence necessary to substantiate 
the veteran's claim, as well as which portion of that 
evidence (if any) was to be provided by him and which portion 
the VA would attempt to obtain on his behalf.  The specific 
requirements for a grant of the benefit sought on appeal will 
be discussed in further detail below, in conjunction with the 
discussion of the specific facts of this case.  See generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Generally, a final rating decision or Board decision may not 
be reopened and allowed, and a claim based on the same 
factual basis may not be considered.  38 U.S.C.A. §§ 7104, 
7105(c) (West 2002).  However, under 38 U.S.C.A. § 5108 (West 
2002), "[i]f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."  

Under 38 C.F.R. § 3.156(a) (2001), in effect at the outset of 
this appeal, "new and material evidence" means evidence not 
previously submitted to agency decisionmakers which bears 
"directly and substantially" upon the specific matter under 
consideration.  Such evidence must be neither cumulative nor 
redundant, and, by itself or in connection with evidence 
previously assembled, such evidence must be "so significant 
that it must be considered in order to fairly decide the 
merits of the claim."  See Hodge v. West, 155 F.3d 1356, 
1363 (Fed. Cir. 1998).  

The Board also notes that an amended version of 38 C.F.R. 
§ 3.156(a) is effective only for claims filed on or after 
August 29, 2001.  As such, this revision does not apply in 
the present case.  See 38 C.F.R. § 3.156(a) (2002) (the 
amended version).

In a May 1979 rating decision, the San Juan, Puerto Rico VARO 
initially denied the veteran's claim for service connection 
for a nervous condition on the basis that his service medical 
records showed that this disorder preexisted service and was 
not aggravated therein.  The veteran was notified of this 
decision in May 1979 but did not respond in any manner in the 
subsequent year.

In December 1990, the San Juan VARO reconsidered the 
veteran's claim upon receipt of statements from two private 
doctors who reported treating the veteran for schizophrenia 
prior to service.  The RO determined in this rating decision 
that this new evidence did not suffice to reopen the 
veteran's previously denied claim.  The veteran was notified 
of this decision in January 1991 but did not respond in any 
manner in the following year.

As the veteran did not submit a Notice of Disagreement in 
response to the May 1979 and December 1990 rating decisions, 
these decisions are final under 38 U.S.C.A. § 7105(c) (West 
2002).  Therefore, the veteran's claim for service connection 
for a psychiatric disorder may be reopened only on the basis 
of new and material evidence submitted since December 1990, 
the last final decision on this claim.  

In this regard, the Board observes that, in a September 1993 
medical report, a private doctor opined that the veteran's 
schizophrenic condition was aggravated by "his membership on 
1972 on the Army."  This new opinion was not of record at 
the time of the prior final denials and bears directly and 
substantially on the question of whether a current 
psychiatric disorder was incurred in or aggravated by 
service.  As such, this report constitutes new and material 
evidence, and the veteran's claim for service connection for 
schizophrenia is thereby reopened.

Having reopened the veteran's claim, the Board will turn to 
the question of whether further assistance is required on the 
part of the VA before a de novo determination can be made on 
this claim.  As indicated above, however, the VA's duties 
under 38 U.S.C.A. §§ 5103 and 5103A (West 2002), concerning 
notification and assistance in obtaining relevant medical 
evidence, have been fully accomplished in this case.  As 
such, there will be no prejudice to the veteran as a result 
of adjudicating his claim at the present time.  See Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2002).  
For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2002).  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2002).  Also, certain chronic 
diseases, including psychoses, may be presumed to have been 
incurred during service if manifested to a compensable degree 
within one year of separation from active military service.  
38 U.S.C.A. §§ 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2002). 

Under 38 U.S.C.A. § 1111 (West 2002), a veteran is afforded a 
presumption of sound condition upon entry into service, 
except for any defects noted at the time of examination for 
entry into service.  That presumption can be rebutted by 
clear and unmistakable evidence that such a disability 
existed prior to service and was not aggravated by service.  
See Monroe v. Brown, 4 Vet. App. 513, 515 (1993); Green v. 
Derwinski, 1 Vet. App. 320, 322 (1991); 38 C.F.R. § 3.304(b) 
(2002).  A preexisting injury or disease will be considered 
to have been aggravated by active military, naval, or air 
service where there is an increase in disability during such 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(a) (2002).  

In deciding a claim based on aggravation, after having 
determined the presence of a preexisting condition, the Board 
must first determine whether there has been any measured 
worsening of the disability during service and then whether 
this constitutes an increase in disability.  See Browder v. 
Brown, 5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. 
App. 155, 163 (1993).  In this regard, temporary or 
intermittent flare-ups of the preexisting condition during 
service are not sufficient to be considered aggravation 
unless the underlying disability (as contrasted to symptoms) 
has worsened.  See Crowe v. Brown, 7 Vet. App. 238, 247-48 
(1994); Hunt v. Derwinski, 1 Vet. App. 292, 296-97 (1991).

The Board has reviewed the veteran's June 1972 enlistment 
examination and observes that this examination revealed no 
psychiatric abnormalities.  In October 1972, however, the 
veteran was treated for chronic moderate schizophrenia.  A 
long history of treatment and hospitalization for this 
disability was noted.  The examiner indicated that the 
veteran's schizophrenia preexisted service and was not 
aggravated therein.  On account of this disability, the 
veteran was discharged from the service in the same month.

In November 1990, the San Juan VARO received statements from 
two private doctors indicating treatment for schizophrenia 
dating back to the period prior to service (in March 1967 and 
May 1971).  

The record also includes a September 1993 statement from a 
private psychiatrist, who reiterated that the veteran's 
treatment for schizophrenia began in March 1967.  This doctor 
also noted that, following the veteran's discharge from 
service, there was a devastating effect and aggravation of 
psychiatric symptoms during his period of service, consisting 
of pressure during service and the frustration of not being 
able to continue his military career.  In conclusion, this 
doctor opined that the veteran's "membership on 1972 on the 
Army aggravate his shizophrenic [sic] condition."  

In November 2002, the veteran underwent a VA psychiatric 
examination, conducted by a psychiatrist who reviewed "his 
C-file at great length and detail."  This examiner noted the 
veteran's history of pre-service treatment and commented that 
he admitted that the prior denials of his claim were in part 
due to that fact that he did not stay "long enough" in 
service for his disorder to have been aggravated.  The 
examiner diagnosed chronic paranoid schizophrenia and noted 
that, based on a review of the claims file, it was her 
opinion that the veteran's schizophrenia most likely 
preexisted service and "has not been aggravated or made 
worse by his stay in the service."  The examiner further 
noted that the veteran and his brother "are in agreement to 
this opinion and would like to have closure of their appeal 
and case." 

Upon reviewing the evidence of record, the Board first notes 
that there is a general consensus among all of the treatment 
providers who have opined as to the etiology of the veteran's 
disorder that this disorder preexisted service.  Therefore, 
the Board is satisfied that the evidence of record confirms 
that this disorder clearly and unmistakably preexisted 
service.  See 38 U.S.C.A. § 1111 (West 2002).  As such, the 
only basis for a grant of service connection for this 
disorder is aggravation.

The veteran's contention that his psychiatric disorder was 
aggravated during service is supported by the noted September 
1993 private statement.  The doctor who provided this 
statement suggested that the veteran's experiences in the 
United States Army aggravated his schizophrenia.  However, it 
is not clear from this statement whether this doctor had an 
opportunity to review the veteran's claims file.  As such, it 
appears that this conclusion was based on a history provided 
by the veteran.  See Miller v. West, 11 Vet. App. 345, 348 
(1998) (bare conclusions, even those made by medical 
professionals, which are not accompanied by a factual 
predicate in the record are not probative medical opinions).  

By contrast, the VA examiner who conducted the November 2002 
psychiatric examination did review the veteran's entire 
claims file, and this examiner determined that his 
schizophrenia was not aggravated by service.  The examination 
report suggests that the veteran was not enlisted in the 
United States Army long enough for an underlying worsening of 
his disability to have taken place.  In view of the fact that 
this opinion was based on a much more complete medical 
history than the September 1993 opinion, the Board finds this 
later report to have substantially greater probative value.  
See Owens v. Brown, 7 Vet. App. 429, 433 (1995) (the VA may 
favor the opinion of one competent medical expert over that 
of another when the decision maker give an adequate statement 
of reasons and bases).  See also Winsett v. West, 11 Vet. 
App. 420 (1998) (in which the United States Court of Appeals 
for Veterans Claims declined to adopt a "treating physician 
rule" under which a treating physician's opinion would be 
given greater weight than that of a VA or other physician).  

The only other evidence of record supporting the veteran's 
claim is his own lay opinion, as articulated in his December 
1994 VA hearing testimony.  However, neither the veteran nor 
his mother (also present at the hearing) has been shown to 
possess the requisite training or credentials needed to 
render an opinion regarding the causation or aggravation of a 
psychiatric disorder.  As such, the testimony of these 
witnesses does not constitute competent medical evidence and 
lacks probative value.  See Routen v. Brown, 10 Vet. App. 
183, 186 (1997), aff'd, 142 F.3d 1434 (Fed. Cir. 1988); YT v. 
Brown, 9 Vet. App. 195, 201 (1996); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).

Overall, the preponderance of the evidence is against the 
veteran's reopened claim for service connection for a 
psychiatric disorder, and this claim must be denied.  In 
reaching this determination, the Board acknowledges that the 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  However, that doctrine is 
not applicable in this case because the preponderance of the 
evidence is against the veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b) 
(West 2002).


ORDER

The claim of entitlement to service connection for a 
psychiatric disorder is reopened, but the reopened claim for 
service connection is denied.


	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

